ACCEPTED
                                                                                                                                                              01-15-00621-CV
                                                                                                                                                   FIRST COURT OF APPEALS
                                                                                                                                                           HOUSTON, TEXAS
                                                                      •
Appellate Docket Number: 0 J., 15-0062!,CV                                                                                                                8/6/2015 5:28:43 PM
                                                                                                                                                        CHRISTOPHER PRINE
Appellate Case Style:              Supply Pro, Inc. and Harmon K. Fine il1divldually                                                                                   CLERK

                             Vs.
                                   Ecosorb futernatioual,
                                                . .· .
                                                          lie., d/b/a BiocelTeclmologies

Companion Case No.:                        .            •                                                                    FILED IN
                                                                                                                      1st COURT OF APPEALS
                                                                                                                          HOUSTON, TEXAS
                                                                                                                      8/6/2015 5:28:43 PM
                                                                                                                      CHRISTOPHER A. PRINE
Amended/corrected statement:                                  DOCKETING STATEMENT (Civil)                                     Clerk
                                                     Appellate Court: Jst Court of Appeals
                                               (to be tiled in the court of appeals upon perfection of appeal under TRAP 32)
                                                            . .·                                                                            .
I. Appellant           .·.                                  ·. .
                                                                                  n.    Appellant Attorney(s)                       .               ·.       .   .           .

0     Person   IZJ   Organization (choose one)                                   IZl     Lead Attorney
Organization Name: Supply Pro, lie.                                               First Name:       Richard
First Name:                                                                      Middle Name: H.
Middle Name:                                                                     Last Name:         Edehnan
Last Name:                                                                        Suffix:
Suffix:                                                                           Law Firm Name: Barlow Jones LLP

ProSe:    0                                                                      Address I:         17225 El Camino Real
                                                                                 Address 2:         Suite 400
                                                                                 City:              Houston
                                                                                 State:     Texas                         Zip+4:                77058
                                                                                 Telephone:          (281) 488-8440                         ext.
                                                                                 Fax:       (281)488,6832
                                                                                 Email:     111e@edehnanoffice.com

                                                                                 SBN:       06413200             .             ..       :
                                                                            .
:L Appellant                                        .                            n.     Appellant Attorney(s)                           .                .           .

IZJ   Person   0     Organization (choose one)                                   D       Lead Attorney
                                                                                 First Name:        William
First Name:          Harmon                                                      Middle Name: ]'.
Middle Name: K.                                                                  Last Name:         Harmeyer
Last Name:           Fine                                                        Suffix:
Suffix:                                                                          Law Firm Name: WH!iain F. Harmeyer & Associates, P.C.

ProSe:    0                                                                      Address I:         732.2 Southwest Freeway
                                                                                 Address 2:         suite 475     .                                                      :




                                                                      Page 1 of 11
                                                                    City:               Houston
                                                                   State:       Texas                      Zip+4:    77074
                                                                   Telephone:           (713) 270-5552          · ext.
                                                                   Fax:         (713) ;!70-7128
                                                                   Email:       j,Vharmeyer@harmeyerlaw.com

                                                                   SBN:        09019000

III. Appellee                                                       IV. Appellee Attorney(s)
D   Person    ~:X:] Organization   (choose one)                    D        Lead Attorney
Organization Name: Ecosorb International,Jnc., dbaBiocel Tech.     First Name:          T.
First Name:                                                        Middle Name: Ernest
Middle Name:                                                       Last Name:           Freeman
Last Name:                                                         Suffix:
Suffix:                                                            Law Firm Name: The Freeman Law .Firm, P.C.
ProSe:    0                                                        Address I:           1770 St. James Place
                                                                   Address 2:           Suite 120
                                                                   City:                Hou.ston
                                                                   State:      Texas                       Zip+4:       77056
                                                                   Telephone:           (713) 973-1000           ext.
                                                                   Fax:        (713) 973-1004
                                                                   Email:      ¢mest@thefi·eemanlawfirm.com
                                                                   SBN:        07431.6.00

III. Appellee                                                      IV. Appellee Attorney(s)
D   Person    D Organization (choose one)                          D        Lead Attorney
                                                                   First Name:          Stephen
First Name:                                                        Middle Name: G.
Middle Name:                                                       Last Name:           Scholl
Last Name:                                                         Suffix:
Suffix:                                                            Law Finn Name: The FreemanLaw Firm, P.C.
ProSe:    0                                                        Address 1:           1770 S.t. James Place

                                                                   Address 2:           Suite 120
                                                                   City:                Houston
                                                                   State:      Texas                       Zip+4:       77056
                                                                   Telephone:           (713) 973-1000           ext.
                                                                   Fax:        (713)973-1004
                                                                   Email:      steve@thefi·eemanlawfinn.com
                                                                   SBN:        17801350

III. Appellee                                                      IV. Appellee Attoruey(s)
D   Person    D Organization (choose one)                          ~:X:]    Lead Attorney
                                                                   First Name:          Jonathan
First Name:                                                        Middle Name:

                                                          Page 2 of 11
Middle Name:             Last Name:        Stager
Last Name:               Suffix:
Suffix:                  Law Firm Name: Jonathan Stager Law
ProSe:    0              Address I:        2301 Morse Street
                         Address 2:
                         City:             Bouston
                         State:    Texas                       Zip+4:       770[9
                         Telephone:        (713) 522-2848          : ext.
                         Fax:      (713) 522-1120
                         Email:    jstoger@stogerlaw.com
                         SBN:      00797504




               Page 3 of 11
                                                                                                 .
V. Perfection Of Appeal And.Jurisdiction                                                                                                       .
                                                                                                           ..
Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: April21, 2015                                         Type of judgment: Jmy Trial
Date notice of appeal filed in trial comt: July 20,2015
If mailed to the trial court clerk, also give the date mailed:

Interlocutmy appeal of appealable order: D Yes                 1:>                                            .                                                                                                 .·
VIII. Bankruptcy                                .


Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?              DYes ~No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                                   Bankruptcy Case Number:




IX. TriaiCourt And Record                                                                                                              · ..        .
                       .                            .. · . . .                                                              .

Court:     lith District CoUit                                                Clerk's Record:
County: Ha1Tis
                                                                              Trial Court Clerk:     ~   District D County
Trial Court Docl~:>::::::                                            ·.
Attorney's fees (trial):    $0.00
Attorney's fees (appellate):   $0.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     DYes IZJ No
Does judgment have language that one or more parties 11 take nothing 11 ?     0   Yes   IZ! No
Does judgment have a Mother Hubbard clause? IZJYes D No
Other basis for fmality?
Rate the complexity of the case (use I for least and 5 for most complex):     D I D 2 D 3 D 4 IZJ5
Please make my answer to the preceding questions known to other parties in this case.            IZJYes D No
Can the patties agree on an appellate mediator? DYes IZJ No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                       Fax                      Email
                                                                                                                                  •


Languages other than English in which the mediator should be proficient: Not applicable
Name of person filing out mediation section of docketing statement:      William F. Hmmeyer



XIII. Related Matters                                                                                                         .

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                    Trial Coutt:

  Style:

     Vs.




                                                               Page 7 of 11
XIV. Pro Bono J>rogram: (Complete section iffiling in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. ffyour case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              0 Yes 1Z1 No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 0 Yes IZI No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            0 Yes 1Z1 No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe. hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 0 Yes IZI No
Tfyes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the intemet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or prose party)                                                    Date:            August 6, 2015



Printed Name: William F. Harmeyer                                                        StateBarNo.:     09019000



Electronic Signature: (s/Williarn F. Harmeyer
    (Optional)




                                                               Page 8 of 11
XVI. Certificate. of Service                    .                                    .                                       •               .

The undersigned counsel eettifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on August 6, 2015



Signature of counsel (or prose party)                                       Electronic Signature: Is/William f. Harmeyer
                                                                                   (Optional)

                                                                            State BarNo.:       09019000
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                              (I) the date and manner of service;
                              (2) the name and address of each person served, and
                              (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      August 6,2015
Matmer Served: eServed

First Name:       T.
Middle Name:      Emest

Last Name:        Freeman
Suffix:
Law Firm Name: The Freeman Law Firm

Address I:        1770 St. James Place
Address 2:        suite 120

City:             Houston
State     Texas                        Zip+4:       77056
Telephone:        (713) 973-1000       ext.
Fax:      (713)973-1004
Email:    ernest@thefi·eemanlawfinn.com

If Attorney, Representing Party's Name: Appellee, Eeosorb International, Inc.
Please enter the following for each person served:




                                                                  Page 9 of 11
Date Served:      August 6, 2015
Manner Served: eServed

First Name:       Stephen

Middle Name:      G.

Last Name:        Scholl
Suffix:
Law Finn Name: The Freeman Law Firm

Address 1:        1770 St. James Place
Address 2:        Suite. 120

City:             }louston
State     Texas                       Zip+4:   77056
 Telephone:       (713) 973-1000      ext.
Fax:      (713) 973-1004
Email:    steve@thefi·eemanlawfum.com

If Attorney, Representing Party's Name: Appellee, Ecosorblnternational, Inc.
Please enter the following for each person served:


Date Served:      August 6, 2015
Manner Served: eServed

First Name:       Jonathan

Middle Name:

Last Name:        Stage!'
Suffix:
Law Firm Name: Jonathan Stoger Law

Address 1:        2301 Morse Street
Address 2:

City:             Houston
State     Texas                       Zip+4:   77019
 Telephone:       (713) 522-2848      ext.
Fax:      (713) 522-1120
Email:    jstoger@stogerlaw.com

If Attorney, Representing Party's Name: Appellee, Ecosorb International, Inc.
Please enter the following for each person served:




                                                             Page 10 of 11
Date Served:      Angt1st 6, 2015
Manner Served: eServed

First Name:       Richard

Middle Name:      H.
Last Name:        Edelman
Suffix:
Law Firm Name: Barlow Jones LLP

Address 1:        I 7225 El Cantina Real
Address 2:        Suite 400

City:             Bouston
State     Texas                     Zip+4:   77058

Telephone:        (281) 488~8440    ext.
Fax:      (281)488-6832

Email:    rhe@edelmanoffice.com

If Attorney, Representing Party's Name: Appellants, Supply Pro, Inc., Harmon K. Fine




                                                           Page 11 of 11
                                          EXHIBIT 1

Appellate Docket Number: 0 1-15-00621-CV

Appellate Case Style: Supply Pro, Inc. and Harmon K. Fine Individually v. Ecosorb
International, Inc., d/b/a Biocel Technologies

DOCKETING STATEMENT

Section XII:

Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable
standard for review, if known (without prejudice to the right to raise additional issues or request
additional reliel):

I. Whether a portion of a proposed U.C.C. workout agreement for the early termination of
   purchase orders is unenforceable under the statute of frauds, or fails because there was no
   acceptance by the defendant of the proposed portion of the workout agreement, with a de
   novo standard of review.

2. Whether there was legally sufficient evidence to support the damages awarded for storage
   fees, with a de novo standard of review.

3. Whether a personal guarantee is unenforceable under the statute of frauds, with a de novo
   standard of review.

4. Whether there was legally sufficient evidence to support the award for fraud (liability and/or
   damages), with a de novo standard of review.

5. Whether there was legally sufficient evidence to support the awards for exemplary damages,
   whether there was an impermissible double recovery of exemplary damages by separate
   awards for the same acts, and whether the awards for exemplary damages violates
   constitutional restraints, with a de novo standard of review.